SUMMERS, Justice.
Charles P. James was indicted by the Grand Jury of Concordia Parish on two counts of aggravated criminal damage to property. After trial the jury returned a verdict on both counts of guilty of simple damage to property. James was sentenced under count one to pay a fine of $500 and be confined to the parish jail for 60 days, and, in default of the payment of the fine, an additional 60 days imprisonment. Under count two he was sentenced to the state penitentiary at hard labor for two years, the sentence being suspended and James was placed on two years active probation. The matter is now before us on appeal.
No bills of exceptions were timely perfected, and, because of this, there is nothing for review, except errors patent on the face of the record. We find no errors patent on the face of the record. La.Code Crim.P. arts. 844, 920.
The conviction and sentence are affirmed.